 1 STEPHEN C. STEINBERG (SBN 230656)
     ssteinberg@bzbm.com
 2 SEAN R. McTIGUE (SBN 286839)
     thansen@bzbm.com
 3 BARTKO ZANKEL BUNZEL & MILLER
   A Professional Law Corporation
 4 One Embarcadero Center, Suite 800
   San Francisco, California 94111
 5 Telephone: (415) 956-1900
   Facsimile: (415) 956-1152
 6
   Mark S. Palmer (SBN 203256)
 7   mark@palmerlex.com
   4 Meadow Drive
 8 Mill Valley, California 94941
   Telephone: (415) 336-7002
 9 Facsimile: (415) 634-1671
10 Attorneys for Defendants and Counter-Claimants
   PAUL REICHE III and ROBERT FREDERICK
11 FORD

12

13                                     UNITED STATES DISTRICT COURT
14                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
15

16 STARDOCK SYSTEMS, INC.,                               Case No. 4:17-CV-07025-SBA (JCS)

17                        Plaintiff,                     NOTICE OF APPEARANCE OF
                                                         COUNSEL
18             v.

19 PAUL REICHE III and ROBERT
   FREDERICK FORD,
20
             Defendants.
21

22 AND RELATED COUNTER-CLAIM.

23

24 TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

25             PLEASE TAKE NOTICE, pursuant to the Civil Local Rule 5-1, of the appearance of
26 Sean R. McTigue on behalf of Defendants Paul Reiche III and Robert Frederick Ford. Counsel

27 respectfully requests to be served with copies of all papers in the above-captioned action.

28

     2635.000/1372799.1                                              Case No. 4:17-CV-07025-SBA (JCS)
                                       NOTICE OF APPEARANCE OF COUNSEL
 1 DATED: February 12, 2019             BARTKO ZANKEL BUNZEL & MILLER
                                        A Professional Law Corporation
 2

 3

 4                                      By:          /s/ Sean R. McTigue
                                              Sean R. McTigue
 5                                            Attorneys for Defendants and Counter-Claimants
                                              PAUL REICHE III and ROBERT FREDERICK
 6                                            FORD
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2635.000/1372799.1                      2              Case No. 4:17-CV-07025-SBA (JCS)
                              NOTICE OF APPEARANCE OF COUNSEL
 1                                       PROOF OF SERVICE

 2                   Stardock Systems v. Paul Reiche III and Robert Frederick Ford
            U.S. District Court, Northern District of California, Case No. 4:17-CV-07025-SBA
 3
          At the time of service, I was over 18 years of age and not a party to this action. My
 4 business address is One Embarcadero Center, Suite 800, San Francisco, CA 94111.

 5        On February 12, 2019, I served a true copy of the following document(s) described as
     NOTICE OF APPEARANCE OF COUNSEL on the interested parties in this action as follows:
 6
                                  SEE ATTACHED SERVICE LIST
 7
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 8 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
 9 who are not registered CM/ECF users will be served by mail or by other means permitted by the
   court rules.
10
           I declare under penalty of perjury under the laws of the United States of America that the
11 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
12
           Executed on February 12, 2019, at San Francisco, California.
13

14
                                                            /s/ Terry Ingroff
15                                                   Terry Ingroff
16

17

18

19

20

21

22

23

24

25

26

27

28

     2635.000/1372799.1                          1              Case No. 4:17-CV-07025-SBA (JCS)
                                  NOTICE OF APPEARANCE OF COUNSEL
 1                                           SERVICE LIST
                     Stardock Systems v. Paul Reiche III and Robert Frederick Ford
 2          U.S. District Court, Northern District of California, Case No. 4:17-CV-07025-SBA

 3 Robert A. Weikert (Bar No. 121146)               David L. May (appearance pro hac vice)
   rweikert@nixonpeabody.com                        dmay@nixonpeabody.com
 4 Dawn N. Valentine (Bar No. 206486)               Jennette E. Wiser (appearance pro hac vice)
   dvalentine@nixonpeabody.com                      jwiser@nixonpeabody.com
 5 NIXON PEABODY LLP                                NIXON PEABODY LLP
   One Embarcadero Center, Suite 1800               799 9th Street NW
 6 San Francisco, CA 94111-3600                     Washington, DC 20001-4501
   Tel: (415) 984-8385                              Tel: (202) 585-8200
 7 Fax: (866) 294-8842                              Fax: (202) 585-8080

 8 Attorneys for Stardock Systems, Inc.             Attorneys for Stardock Systems, Inc.

 9 Jason T. Kunze (appearance pro hac vice)         Joseph R. Taylor
   jkunze@nixonpeabody.com                          jtaylor@fkks.com
10 Deanna R. Kunze (appearance pro hac vice)        Jessica R. Medina
   dkunze@nixonpeabody.com                          jmedina@fkks.com
11 NIXON PEABODY LLP                                Tricia Legittino
   70 W. Madison St., 35th Floor                    tlegittino@fkks.com
12 Chicago, IL 60602                                FRANKFURT KURNIT KLEIN & SELZ PC
   Tel: (312) 977-4400                              2029 Century Park East, Suite 1060
13                                                  Los Angeles, CA 90067
   Attorneys for Stardock Systems, Inc.             Tel: (310) 579-9600
14                                                  Fax: (310) 579-9650
15                                                  Attorneys for GOG Limited and GOG Poland
                                                    SP. Z.O.O.
16

17

18

19

20

21

22

23

24

25

26

27

28

     2635.000/1372799.1                          2              Case No. 4:17-CV-07025-SBA (JCS)
                                  NOTICE OF APPEARANCE OF COUNSEL
